Citation Nr: 1000123	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to an apportionment of the Veteran's 
Department of Veterans Affairs (VA) compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1952 to 
February 1955.  The appellant is the ex-spouse of the 
Veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 apportionment decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which was denied.  The appellant 
timely appealed.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in Houston, 
Texas in August 2009, and a copy of the hearing transcript is 
of record.

This case was originally denied by the Board in July 1993 and 
was subsequently denied in an unappealed decision by the RO 
in July 1997.  Although the September 2007 statement of the 
case (SOC) and the April 2009 supplemental statement of the 
case (SSOC) refer to the July 1997 denial, the issue is 
essentially addressed on a de novo basis.  The Board notes, 
however, that even if the RO determined that new and material 
evidence was presented to reopen the claim for an 
apportionment of the Veteran's VA compensation benefits, such 
is not binding on the Board, and the Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  

The Board notes that the appellant's October 2009 motion to 
advance this case on the docket was denied by the Board in a 
letter dated November 20, 2009 because sufficient cause had 
not been shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (9). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently receiving service connected 
compensation benefits, and the appellant contends that there 
should be an apportionment on behalf of their younger 
daughter, to include because she is a "helpless child" 
under VA regulations.  

The Board notes that a claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2009); see also 38 C.F.R. §§ 20.500-20.504 (2009).  
Under applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  

Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the SOC.  38 C.F.R. § 19.101.  
When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713.
In this appeal, VA has not fulfilled its obligations under 
the procedures relating to contested claims.  See VA 
Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 
6.  Although it appears the RO provided notice of the 
apportionment request to both the Veteran and his ex-spouse, 
the April 2006 notice to the Veteran was sent to the address 
of his ex-spouse and not to his address.  Additionally, VA 
has not provided the Veteran with a copy of any subsequent 
relevant information, including the content of the Veteran's 
substantive appeal, the SOC, or the SSOC.  Although the 
appellant testified before a member of the Board, the Veteran 
was not provided with an opportunity to present testimony at 
a personal hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will review the claims 
files and ensure that all contested claims 
procedures have been followed.  The RO/AMC 
will furnish the Veteran with a copy of 
the appellant's substantive appeal, or the 
content of the substantive appeal, a copy 
of the SOC, and a copy of the SSOC, and 
the opportunity to respond thereto.  The 
RO/AMC will also allow him an opportunity 
to respond and/or request his own hearing.  

2.  The appellant will be requested to 
submit any additional evidence available 
showing that her younger daughter was a 
"helpless child" at the time of her 18th 
birthday, to include any medical reports 
of disability prior to her 18th birthday 
not currently on file.

3.  When the development requested above 
has been completed, the case will be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and the Veteran 
will be furnished a SSOC and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


